Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                           No. 04-14-00701-CV

                                           EX PARTE Erin JUI

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-08797
                             Honorable Antonia Arteaga, Judge Presiding

Opinion by:       Jason Pulliam, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 4, 2015

AFFIRMED

           The Bexar County Sheriff’s Office (the “Sheriff’s Office”) appeals the trial court’s order

expunging all records concerning Erin Jui’s arrest for theft. In a single issue, the Sheriff’s Office

contends the trial court’s expunction order is not supported by legally sufficient evidence. We

affirm the trial court’s order.

           The Sheriff’s Office contends Jui was not entitled to expunction under Article 55.01 of the

Texas Code of Criminal Procedure because Jui received deferred adjudication probation for the

offense. The Sheriff’s Office also asserts Jui failed to establish by legally sufficient evidence that

Jui had not received court-ordered community supervision, thereby failing to comply with the

statutory requirements for expunction. TEX. CODE CRIM. PROC. ANN. art. 55.01(a)(2) (West 2014).
                                                                                           04-14-00701-CV



        We agree with the Sheriff’s Office that, pursuant to Article 55.01(a)(2), Jui would not be

entitled to an expunction of her arrest records if she received court-ordered community

supervision. See Ex parte Green, 373 S.W.3d 111, 113 (Tex. App.—San Antonio 2012, no pet.)

(holding that to be entitled to expunction, the petitioner must meet all statutory requirements under

Article 55.01). Attachments to the answer filed by the Texas Department of Public Safety indicate

that Jui received deferred adjudication and would, therefore, not be entitled to an expunction.

However, attachments to pleadings are not evidence unless they are offered and admitted as

evidence by the trial court. Texas Dep’t of Pub. Safety v. Sowell, No. 11-10-00018-CV, 2011 WL
3359716, at *1 (Tex. App.—Eastland Aug. 4, 2011, no pet.) (mem. op.).

        Here, no reporter’s record was made of the expunction hearing. The trial court’s order

states that “[a]fter presentation of evidence, it is the decision of the [trial] [c]ourt that Petitioner is

entitled to have [her] records expunged.” Because there is no reporter’s record, we are unable to

determine what evidence the trial court considered in granting the expunction. The Sheriff’s

Office’s attempt at filling the void by referring to DPS’s answer and its attachments is ineffective

to show that the evidence was insufficient to establish Jui’s entitlement to an expunction. Ex parte

Cheeks, No. 07-11-0430-CV, 2012 WL 952112, at *1 n.1 (Tex. App.—Amarillo Mar. 21, 2012,

no pet.) (mem. op.). Without a record of the evidence presented at the hearing, we cannot hold

that the evidence is legally insufficient to support the expunction; therefore, the trial court’s order

is affirmed.

                                                     Jason Pulliam, Justice




                                                   -2-